                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Renston Cortney Prince                                                               Check if this is an amended plan
                              Name: First           Middle                  Last                             Amends plan dated:
 Debtor 2
 (Spouse, if filing)          Name: First           Middle                  Last


 Case number:
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                             The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $125.00 per Week for 60 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                          TRANSPORT AMERICA, ATTN: PAYROLL DEPT., 1715 YANKEE DOODLE ROAD, EAGAN, MN 55121
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


2.3           Income tax refunds and returns. Check one.

                                                                                   Chapter 13 Plan                                             Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-03011-TOM13                                 Doc 2    Filed 07/26/19 Entered 07/26/19 14:36:59                      Desc Main
                                                                       Document      Page 1 of 5
 Debtor                Renston Cortney Prince                                      Case number                                                 Eff (01/01/2019)

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:
                          AS DISPOSABLE INCOME, SEE SCHEDULE I

                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                               1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                  vehicle acquired for the personal use of Debtor(s), or
                               2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                  value, or
                               3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                          controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                          controlled by the plan.

                          The holder of any claim listed below will retain the lien until the earlier of:

                                 (a) payment of the underlying debt determined under nonbankruptcy law, or

                                 (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                                     Monthly                  Estimated
                                                                                                                        Monthly Fixed         Monthly Fixed
                                    Adequate                  Amount of                      Value of       Interest
 Name of Creditor                                                              Collateral                                Payment to            Payment to
                                    Protection             Creditor's Total                 Collateral        Rate
                                                                                                                          Creditor               Begin
                                     Payment                    Claim
 ADVANCE                      N/A                          $700.00          1983            $500.00         5.00%      $15.00              01/20
 AMERICA                                                                    CHEVROLET
                                                                            C-10 PICKUP
 ADVANCE                      $30.00                       $3,000.00        2008 FORD       $7,850.00       5.00%      $63.00              01/20
 AMERICA                                                                    EXPEDITION
 ALABAMA                      $25.00                       $2,500.00        2002            $2,000.00       5.00%      $52.00              01/20
 TITLE LOANS                                                                CADILLAC
                                                                            ESCALADE
                                                                            (Inoperable)


                                                                                 Chapter 13 Plan                                          Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


           Case 19-03011-TOM13                                 Doc 2    Filed 07/26/19 Entered 07/26/19 14:36:59                        Desc Main
                                                                       Document      Page 2 of 5
 Debtor                Renston Cortney Prince                                      Case number                                                Eff (01/01/2019)

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $0.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,500.00, payable as follows (check one):

                  $725.00 at confirmation, then $360.00 per month for two months and then $80.00 per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                 None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                 The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the
                 proof of claim or amended proof of claim controls over any contrary amount listed below.
                                    Estimated Amount of Claim to be Monthly Fixed Payment, if any,              Monthly Fixed Payment, if any,
         Name of Creditor
                                                     Paid                            to Creditor                               to Begin
 Internal Revenue Service           $10,000.00                            $185.00                              01/20
 (2015 - 2018 Income Taxes)

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
                          Each of the allowed priority claim(s) listed below is based on a domestic support obligation that is owed to a domestic support
                          obligation claimant (e.g., a former spouse or custodial parent) or based on a domestic support obligation that has been assigned
                          to or is owed to a governmental unit and will be paid in full. Unless otherwise ordered, the amount of the creditor's priority claim
                          listed on the proof of claim or amended proof of claim controls over any contrary amount listed below.
                          One or more of the allowed priority claim(s) listed below is based on a domestic support obligation that has been assigned to or
                          is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11 U.S.C. § 1322(a)(4). This
                          plan provision requires that payments in § 2.1 be for a term of 60 months. See 11 U.S.C. § 1322(a)(4). Unless otherwise ordered,
                          the amount of the creditor's priority claim listed on the proof of claim or amended proof of claim controls over any contrary
                          amount listed below.

                                                                                                                  Monthly Fixed              Monthly Fixed
                                           Estimated Amount of
       Name of Creditor                                                      Will Claim Be Paid In Full?         Payment, if any, to       Payment, if any, to
                                             Claim to be Paid
                                                                                                                     Creditor                   Begin
 ASHLEY DENSON                            $5,688.00                    YES                                     $106 .00                   01/20

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.


                                                                                 Chapter 13 Plan                                          Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-03011-TOM13                                 Doc 2    Filed 07/26/19 Entered 07/26/19 14:36:59                       Desc Main
                                                                       Document      Page 3 of 5
 Debtor                Renston Cortney Prince                                         Case number                                             Eff (01/01/2019)

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay        % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $ 3,830.00 , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $       to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                          pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                          disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified
                          below. Arrearage payments will be disbursed by the trustee. The final two columns include only payments disbursed by the
                          trustee rather than by Debtor(s). Unless otherwise ordered, the amounts listed on a proof of claim or amended proof of claim
                          control over any contrary amounts listed below as to the estimated amount of the current installment payment and arrearage.

                                                                                                                                Monthly             Monthly
                                Description of Leased                                                            Amount of
                                                                                     Current Installment                         Fixed               Fixed
 Name of Creditor               Property or Executory                Lease Term                                 Arrearage to
                                                                                          Payment                              Payment to          Payment to
                                      Contract                                                                    be Paid
                                                                                                                                Creditor             Begin
 HAYMON                                                                           $850.00
 PROPERTIES                    RESIDENTIAL                                        Disbursed by:   Debtor(s)
 LLC                           LEASE                                 ANNUAL       To begin: 08/19             N/A              N/A                N/A

6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
             forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):
                                                                                    Chapter 13 Plan                                      Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-03011-TOM13                                 Doc 2      Filed 07/26/19 Entered 07/26/19 14:36:59                    Desc Main
                                                                         Document      Page 4 of 5
 Debtor                Renston Cortney Prince                                   Case number                                      Eff (01/01/2019)



 X     /s/ Renston Cortney Prince                                                        Date    July 26, 2019
       Renston Cortney Prince

 X                                                                                       Date


Signature of Attorney for Debtor(s):
 X /s/ Grafton M. Weinacker                                                     Date   July 26, 2019
     Grafton M. Weinacker
     15 Southlake Lane
     Suite 140
     Birmingham, AL 35244
     (205) 802-2200

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                               Chapter 13 Plan                              Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy


          Case 19-03011-TOM13                                  Doc 2    Filed 07/26/19 Entered 07/26/19 14:36:59          Desc Main
                                                                       Document      Page 5 of 5
